835 F.2d 817
FLORIDA POWER & LIGHT CO., a Florida corp., Plaintiff-Appellant,v.WESTINGHOUSE ELECTRIC CORP., a Pennsylvania corp. qualifiedto do business in Florida, Defendant-Appellee.
No. 84-5946.
United States Court of Appeals, Eleventh Circuit.
Jan. 15, 1988.

Alvin B. Davis, Nancy Swerdlow, Steel Hector & Davis, Miami, Fla., for plaintiff-appellant.
R. Benjamine Reid, Kimbrell, Hamann, Jennings, Womack, Carlson & Kniskern, P.A., Miami, Fla., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Florida, Joe Eaton, District Judge, Presiding.
Before FAY, Circuit Judge, PECK* and GODBOLD**, Senior Circuit Judges.
PER CURIAM:


1
Florida Power & Light sued Westinghouse asserting a breach of warranty claim and a negligence claim, arising out of an undertaking by Westinghouse to design, manufacture and furnish nuclear generating plant equipment for FPL's Turkey Point plant in Dade County, Florida.  The court granted a partial summary judgment in favor of Westinghouse on the negligence claim and denied partial summary judgment on the breach of warranty claim.


2
The case is before us on an interlocutory appeal by FPL under 28 U.S.C. Sec. 1292(b) from the summary judgment for Westinghouse on the negligence claim.


3
This court certified to the Supreme Court of Florida two issues:


4
(1) Whether Florida law permits a buyer under a contract for goods to recover economic losses in tort without a claim for personal injury or property damage to property other than the allegedly defective goods.


5
(2) If Florida law precludes recovery for economic loss in tort without a claim for personal injury or property damage to other property, whether this rule should be applied retroactively in this case.


6
Florida Power & Light Co. v. Westinghouse Electric Corp., 785 F.2d 952 (11th Cir.1986).


7
The Supreme Court of Florida has answered the first question "no" and the second question "yes."    Florida Power & Light Co. v. Westinghouse Electric Corp., 510 So.2d 899 (Fla.1987).  This decision, appropriately made by the highest court of the state in this diversity case, controls our decision.


8
The partial summary judgment in favor of Westinghouse on the negligence claim is AFFIRMED.



*
 Honorable John W. Peck, Senior U.S. Circuit Judge for the Sixth Circuit, sitting by designation


**
 See Rule 34-2(b), Rules of the U.S. Court of Appeals for the Eleventh Circuit